Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Claim 21 is added, and claims 1-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed June 27, 2022.

Response to Arguments
Applicant’s arguments, see pg. 14, filed September 15, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a) (Passerini) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ma, as shown below. The reference to Ma is being relied upon to teach claims 2-3, 6, 9-11, and 16-20 more-consistently with the instant claim language, as shown below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 20190362855 A1, published November 28, 2019 with a priority date of July 28, 2018), hereinafter referred to as Ma. 
Regarding claim 1, method of predicting hemodynamic parameters for a target vessel, the method comprising: 
receiving a vessel shape model of the target vessel (Fig. 3; see para. 0030 – “The stereo-reconstruction unit 305 may carry out 2D image processing on the received vessel images and stereo-reconstruction, so as to extract the 2D centerline of each 2D vessel images, 3D centerline of the 3D vessel geometry, and the structural features along the 3D centerline [vessel shape model].”); 
receiving a flow profile corresponding to the target vessel (Fig. 3; see para. 0030 – “The flow speed calculating unit 304 may derive flow speeds [flow profile] along the 3D centerline.”); and 
predicting at least one hemodynamic parameter based on the vessel shape model and the flow profile, via an Artificial Intelligence (AI) unit (Fig. 3, predicting “FFR values [hemodynamic parameter] on a 3D centerline of the vessel” based on the vessel shape model (output of stereo-reconstruction unit 305) and the flow profile (output of flow speed calculating unit 304), via an AI unit (FFR prediction unit 303); see para. 0023 – “…determining a sequence of FFR values at the sequence of positions by using a sequence-to-sequence neural network on the basis of the sequence of first features [based on structure-related features and flow speeds] (step 104) [of Fig. 1].”).  
Furthermore, regarding claim 2, Ma further teaches wherein predicting of the at least one hemodynamic parameter includes predicting at least one vessel shape point of the vessel shape model (see para. 0028 – “As shown by FIG. 2, the predicting process begins with extracting a 3D centerline and the corresponding structural features at the sequence of positions [vessel shape points] on the 3D centerline. Particularly, it may include reconstructing a 3D model of the vessel on the basis of the at least two images of the vessel from different projection view angles and extracting the 3D centerline of the vessel.”). 
Furthermore, regarding claim 3, Ma further teaches wherein the predicting of the at least one hemodynamic parameter includes iteratively executing the predicting for each of at least two consecutive vessel shape points of the vessel shape model (see para. 0028 – “As shown by FIG. 2, the predicting process begins with extracting a 3D centerline and the corresponding structural features at the sequence [iterative] of positions [vessel shape points] on the 3D centerline. Particularly, it may include reconstructing a 3D model of the vessel on the basis of the at least two images of the vessel from different projection view angles and extracting the 3D centerline of the vessel.”).
Furthermore, regarding claim 6, Ma further teaches wherein the vessel shape model includes a centerline along a main direction of the target vessel and wherein each consecutive vessel shape point includes a consecutive centerline point on the centerline and a radius of the target vessel at a respective centerline point (see para. 0028 – “Then, from the 3D vessel model, a sequence of structural features at the sequence of positions on the 3D centerline may be acquired, including but not limited to at least one of vessel radius…”).  
Furthermore, regarding claim 9, Ma further teaches wherein at least one of the vessel shape model or the flow profile is derived from an image dataset (Fig. 3; see para. 0030 – “…the second feature extracting unit 308 may receive vessel images [image dataset] from a vessel image database 306, and feed the same to a flow speed calculating unit 304 [flow profile] and a stereo-reconstruction unit 305 [vessel shape model].”). 
Furthermore, regarding claim 16, Ma further teaches a non-transitory computer-readable medium storing a program which, when executed by a computer, causes the computer to carry out the method of claim 1 (see para. 0011 – “the present disclosure is directed to a non-transitory computer readable medium having instructions stored thereon. The instructions, when executed by a processor, perform a method for automatically predicting FFR based on images of a vessel.”), where the method of claim 1 comprises: 
receiving a vessel shape model of the target vessel (Fig. 3; see para. 0030 – “The stereo-reconstruction unit 305 may carry out 2D image processing on the received vessel images and stereo-reconstruction, so as to extract the 2D centerline of each 2D vessel images, 3D centerline of the 3D vessel geometry, and the structural features along the 3D centerline [vessel shape model].”); 
receiving a flow profile corresponding to the target vessel (Fig. 3; see para. 0030 – “The flow speed calculating unit 304 may derive flow speeds [flow profile] along the 3D centerline.”); and 
predicting at least one hemodynamic parameter based on the vessel shape model and the flow profile, via an Artificial Intelligence (AI) unit (Fig. 3, predicting “FFR values [hemodynamic parameter] on a 3D centerline of the vessel” based on the vessel shape model (output of stereo-reconstruction unit 305) and the flow profile (output of flow speed calculating unit 304), via an AI unit (FFR prediction unit 303); see para. 0023 – “…determining a sequence of FFR values at the sequence of positions by using a sequence-to-sequence neural network on the basis of the sequence of first features [based on structure-related features and flow speeds] (step 104) [of Fig. 1].”).  

Regarding claim 10, Ma teaches an artificial intelligence (AI) system for predicting hemodynamic parameters for a target vessel, the AI system comprising: 
a first interface arranged and configured to receive a vessel shape model of the target vessel (Fig. 3; see para. 0030 – “The stereo-reconstruction unit 305 [first interface] may carry out 2D image processing on the received vessel images and stereo-reconstruction, so as to extract the 2D centerline of each 2D vessel images, 3D centerline of the 3D vessel geometry, and the structural features along the 3D centerline [vessel shape model].”); 
a second interface arranged and configured to receive flow profile of the target vessel (Fig. 3; see para. 0030 – “The flow speed calculating unit 304 [second interface] may derive flow speeds [flow profile] along the 3D centerline.”); and 
an AI unit communicatively connected to the first interface and communicatively connected to the second interface (Fig. 3, AI unit (FFR Prediction Unit 303) connected to first interface (stereo-reconstruction unit 305) and second interface (flow speed calculating unit 304)), 
the AI unit arranged and configured to predict at least one hemodynamic parameter based on the vessel shape model and the flow profile (Fig. 3, predicting “FFR values [hemodynamic parameter] on a 3D centerline of the vessel” based on the vessel shape model (output of stereo-reconstruction unit 305) and the flow profile (output of flow speed calculating unit 304), via an AI unit (FFR prediction unit 303); see para. 0023 – “…determining a sequence of FFR values at the sequence of positions by using a sequence-to-sequence neural network on the basis of the sequence of first features [based on structure-related features and flow speeds] (step 104) [of Fig. 1].”).  
Furthermore, regarding claim 11, Ma further teaches wherein the AI unit comprises a Recurrent Neural Network (RNN) (see para. 0023 – “…the sequence-to-sequence neural network may be selected from a group of a recurrent neural network (RNN)…”).  

Regarding claim 17, Ma teaches a computer-implemented method of training an Artificial Intelligence (AI) unit, the computer-implemented method comprising: 
receiving an input training dataset including training vessel shape models and corresponding training flow profiles, the corresponding training flow profiles being acquired by a medical imaging system (see para. 0044 – “As shown in FIG. 7, the prediction model training process 700 begins with receiving the training data set (step 701), each piece of which (i.e., each sample) comprised of a third feature (to be input into the CNN-sequence-to-sequence network learning network) at a position on a centerline of the vessel…the third feature may be constructed by an image patch at a position on the centerline, which may be input into the CNN to obtain the corresponding structure-related feature [vessel shape model], and the flow speed [flow profile] at the corresponding position…”); 
receiving an output training dataset corresponding to the training input dataset including at least one training hemodynamic parameters (see para. 0044 – “As shown in FIG. 7, the prediction model training process 700 begins with receiving the training data set (step 701), each piece of which (i.e., each sample) comprised of…the FFR value [hemodynamic parameter] at the corresponding position (as the training label).”); and 
training the AI unit to predict at least one hemodynamic parameter of a target vessel with the training vessel shape models and corresponding training flow profiles and the output training dataset (Fig. 7; see para. 0044 – “…for the prediction model as shown in FIG. 5, the third feature may be constructed by an image patch at a position on the centerline, which may be input into the CNN to obtain the corresponding structure-related feature [vessel shape model], and the flow speed [flow profile] at the corresponding position, which may be fused with the corresponding structure-related feature and input into the sequence-to-sequence network. Then, at step 702, a single third feature together with the corresponding prediction label, i.e., the FFR value [hemodynamic parameter], is input into the CNN-sequence-to-sequence network learning network [AI unit] as training data.”).  
Furthermore, regarding claim 18, Ma further teaches: 
determining a shape variability and a geometric variability of a vessel within a given population by applying a statistical shape analysis on a set of real vessel shape models of the vessel (see para.0033 – “In some embodiments, FFR values along the vessel centerline, which are e.g. simulated from physics-based models [shape and geometric variability] such as CFD or empirical fluid dynamic equations, are used directly as the training data...The FFR prediction model based on the learning network, which is trained using the simulated FFR values, is essentially a surrogate model for the physics-based models.”); 
synthesizing at least one synthetic vessel shape model of the vessel based on the shape variability and geometric variability of the vessel within the given population (see para.0033 – “In some embodiments, FFR values along the vessel centerline, which are e.g. simulated from physics-based models [synthetic vessel shape model] such as CFD or empirical fluid dynamic equations, are used directly as the training data...The FFR prediction model based on the learning network, which is trained using the simulated FFR values, is essentially a surrogate model for the physics-based models.”); 
determining corresponding training flow profiles for at least one of the at least one synthetic vessel shape model or the set of real vessel shape models (see para. 0044 – “As shown in FIG. 7, the prediction model training process 700 begins with receiving the training data set (step 701), each piece of which (i.e., each sample) comprised of a third feature (to be input into the CNN-sequence-to-sequence network learning network) at a position on a centerline of the vessel…the third feature may be constructed by an image patch at a position on the centerline, which may be input into the CNN to obtain the corresponding structure-related feature [vessel shape model], and the flow speed [flow profile] at the corresponding position…”); 
aggregating the input training dataset with the set of real shape models, the at least one synthetic vessel shape model and the corresponding training flow profiles (Fig. 6, “Training data database” 601 and “FFR simulated data” (synthetic vessel shape model and corresponding flow profiles) from “Training data generating unit” 609 as “training data” into “FFR prediction model training unit” 602); and 
computing corresponding at least one training hemodynamic parameters of the output training dataset based on at least one of the set of real vessel shape models or the at least one synthetic vessel shape model, and based on the corresponding training flow profiles of the input training dataset (see para. 0044 – “As shown in FIG. 7, the prediction model training process 700 begins with receiving the training data set (step 701), each piece of which (i.e., each sample) comprised of a third feature (to be input into the CNN-sequence-to-sequence network learning network) at a position on a centerline of the vessel…the third feature may be constructed by an image patch at a position on the centerline, which may be input into the CNN to obtain the corresponding structure-related feature [real vessel shape model], and the flow speed [flow profile] at the corresponding position…”).  
Furthermore, regarding claim 19, Ma further teaches wherein the training hemodynamic parameters of the output training dataset are computed using Computational Fluid Dynamic (CFD) simulations (see para. 0033 – “In some embodiments, FFR values [hemodynamic parameter] along the vessel centerline, which are e.g. simulated from physics-based models such as CFD or empirical fluid dynamic equations, are used directly as the training data.”). 
Furthermore, regarding claim 20, Ma further teaches non-transitory computer-readable medium storing a program which, when executed by a computer, causes the computer to carry out the computer-implemented method of claim 17 (see para. 0011 – “the present disclosure is directed to a non-transitory computer readable medium having instructions stored thereon. The instructions, when executed by a processor, perform a method for automatically predicting FFR based on images of a vessel.”), where the method of claim 17 comprises: 
receiving an input training dataset including training vessel shape models and corresponding training flow profiles, the corresponding training flow profiles being acquired by a medical imaging system (see para. 0044 – “As shown in FIG. 7, the prediction model training process 700 begins with receiving the training data set (step 701), each piece of which (i.e., each sample) comprised of a third feature (to be input into the CNN-sequence-to-sequence network learning network) at a position on a centerline of the vessel…the third feature may be constructed by an image patch at a position on the centerline, which may be input into the CNN to obtain the corresponding structure-related feature [vessel shape model], and the flow speed [flow profile] at the corresponding position…”); 
receiving an output training dataset corresponding to the training input dataset including at least one training hemodynamic parameters (see para. 0044 – “As shown in FIG. 7, the prediction model training process 700 begins with receiving the training data set (step 701), each piece of which (i.e., each sample) comprised of…the FFR value [hemodynamic parameter] at the corresponding position (as the training label).”); and 
training the AI unit to predict at least one hemodynamic parameter of a target vessel with the training vessel shape models and corresponding training flow profiles and the output training dataset (Fig. 7; see para. 0044 – “…for the prediction model as shown in FIG. 5, the third feature may be constructed by an image patch at a position on the centerline, which may be input into the CNN to obtain the corresponding structure-related feature [vessel shape model], and the flow speed [flow profile] at the corresponding position, which may be fused with the corresponding structure-related feature and input into the sequence-to-sequence network. Then, at step 702, a single third feature together with the corresponding prediction label, i.e., the FFR value [hemodynamic parameter], is input into the CNN-sequence-to-sequence network learning network [AI unit] as training data.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Zeng (US 20110081057 A1, published April7, 2011), hereinafter referred to as Zeng.
Regarding claim 4, Ma teaches all of the elements disclosed in claim 3 above.
Ma teaches providing a vessel shape point of the vessel shape model and the flow profile to the AI unit to predict the hemodynamic parameter, but does not explicitly teach wherein the predicting includes: 
providing, to a first input block of the AI unit, one vessel shape point of the vessel shape model at each iteration; 
providing, to a second input block of the AI unit, the flow profile at a first iteration; 
generating at least one current hidden state, in a deduction block of the AI unit, based on the one vessel shape point and on the flow profile at the first iteration, or at least one previous hidden state of the deduction block at any iteration subsequent to the first iteration; and 
determining the at least one hemodynamic parameter in an output block of the AI unit, based at least on a last generated current hidden state of the at least one current hidden state.  
Whereas, Zeng, in the same field of endeavor, teaches: 
providing, to a first input block of the AI unit, one vessel shape point of the vessel shape model (centerline point fitting of the vessel) at each iteration (see para. 0065 — “A point is selected at random, along with its closest neighbor, and a line segment is fit to the pair. The segment is then extended and adjusted by iteratively incorporating nearby seed points. The process of adding line points is continued until no more line points are found in the current neighborhood or until the next candidate has already been added to another line. The process flow of this centerline fitting step is shown in FIG. 11.”); 
providing, to a second input block of the AI unit, the flow profile at a first iteration (see para. 0052-0053 — “Some additional parameters such as anatomic or other parameters associated with the particular patient may be input into the signal void subroutine. Such parameters may include, but are not limited to, the blood flow rate...When the signal void subroutine ends, all the extracted characteristics are sent as the input parameters Ii to the percent stenosis calculation subroutine which employs a neural network to generate one or more output Ok.” where flow profile (blood flow rate) is input to the neural network); 
generating at least one current hidden state, in a deduction block of the AI unit, based on the one vessel shape point and on the flow profile at the first iteration, or at least one previous hidden state of the deduction block at any iteration subsequent to the first iteration (see para. 0054 — “The neural network includes a hidden layer with a total of four neurons. In calculating an output Ok, the inputs Ii are applied to the input nodes which thereafter supply a copy of the inputs Ii to each of the neurons N in the hidden layer.” Where a hidden state of a deduction (hidden) layer is based on the inputs Ii (centerline fitting and blood flow rate)); and 
determining the at least one hemodynamic parameter in an output block of the AI unit, based at least on a last generated current hidden state of the at least one current hidden state (see para. 0054 — “The neural network includes a hidden layer with a total of four neurons. In calculating an output Ok, the inputs Ii are applied to the input nodes which thereafter supply a copy of the inputs Ii to each of the neurons N in the hidden layer.” Where the output Ok is based on the hidden state of a deduction (hidden) layer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ma, by determining the at least one hemodynamic parameter in an output block of the AI unit, based at least on a last generated current hidden state of the at least one current hidden state, as disclosed in Zeng. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of stenosis estimation, as taught in Zeng (see para. 0007).

Regarding claim 12, Ma teaches all of the elements disclosed in claim 10 above.
Ma teaches the AI unit receiving the vessel shape point of the vessel shape model and the flow profile to determine the hemodynamic parameter, but does not explicitly teach wherein the AI unit comprises: 
a first input block communicatively connected to the first interface, the first input block arranged and configured to receive one vessel shape point of the vessel shape model received at each iteration; 
a second input block communicatively connected to the second interface, the second input block arranged and configured to receive the flow profile at a first iteration;
a deduction block communicatively connected to the first input block and communicatively connected to the second input block, the deduction block arranged and configured to generate at least one current hidden state based on the one vessel shape point and based on the flow profile or at least one previous hidden state of the deduction block provided at any iteration subsequent to the first iteration; and 
an output block communicatively connected to the deduction block, the output block arranged and configured to determine the at least one hemodynamic parameter based at least on a last generated current hidden state of the at least one current hidden state.  
Whereas, Zeng, in the same field of endeavor, teaches: 
a first input block communicatively connected to the first interface, the first input block arranged and configured to receive one vessel shape point of the vessel shape model received at each iteration (see para. 0065 — “A point is selected at random, along with its closest neighbor, and a line segment is fit to the pair. The segment is then extended and adjusted by iteratively incorporating nearby seed points. The process of adding line points is continued until no more line points are found in the current neighborhood or until the next candidate has already been added to another line. The process flow of this centerline fitting step is shown in FIG. 11.”); 
a second input block communicatively connected to the second interface, the second input block arranged and configured to receive the flow profile at a first iteration (see para. 0052-0053 — “Some additional parameters such as anatomic or other parameters associated with the particular patient may be input into the signal void subroutine. Such parameters may include, but are not limited to, the blood flow rate...When the signal void subroutine ends, all the extracted characteristics are sent as the input parameters Ii to the percent stenosis calculation subroutine which employs a neural network to generate one or more output Ok.” where flow profile (blood flow rate) is input to the neural network);
a deduction block communicatively connected to the first input block and communicatively connected to the second input block, the deduction block arranged and configured to generate at least one current hidden state based on the one vessel shape point and based on the flow profile or at least one previous hidden state of the deduction block provided at any iteration subsequent to the first iteration (see para. 0054 — “The neural network includes a hidden layer with a total of four neurons. In calculating an output Ok the inputs Ii are applied to the input nodes which thereafter supply a copy of the inputs Ii to each of the neurons N in the hidden layer.” Where a hidden state of a deduction layer is based on the inputs Ii (centerline fitting and blood flow rate)); and 
an output block communicatively connected to the deduction block, the output block arranged and configured to determine the at least one hemodynamic parameter based at least on a last generated current hidden state of the at least one current hidden state (see para. 0054 — “The neural network includes a hidden layer with a total of four neurons. In calculating an output Ok, the inputs Ii are applied to the input nodes which thereafter supply a copy of the inputs Ii to each of the neurons N in the hidden layer.” Where the output Ok is based on the hidden state of a deduction (hidden) layer).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI unit, as disclosed in Ma, by having an output block arranged and configured to determine the at least one hemodynamic parameter based at least on a last generated current hidden state of the at least one current hidden state, as disclosed in Zeng. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of stenosis estimation, as taught in Zeng (see para. 0007).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Zeng, as applied to claim 4 and 12 above, respectively, and in further view of J. Fan et al., “A Selective Overview of Deep Learning”, pp 1-37, April 2019, hereinafter referred to as Fan.
Regarding claim 5, Ma in view of Zeng teaches all of the elements disclosed in claim 4 above.
Ma in view of Zeng teaches generating a current hidden state in a first deduction layer of the AI unit, based on the one vessel shape point and based on the flow profile provided at the first iteration or a first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration, but does not explicitly teach wherein the generating comprises: 
generating a first current hidden state in a first deduction layer of the AI unit, based on the inputs at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration; and 
generating a last current hidden state in a last deduction layer of the AI unit, based on the current hidden state of a previous deduction layer and a provided last previous hidden state of the last deduction layer.  
Whereas, Fan, in an analogous field of endeavor, teaches:
generating a first current hidden state (Figure 9, current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    ) in a first deduction layer (Fig. 9, where the first deduction layer is the lower level hidden layer                         
                            
                                
                                    h
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    )  of the AI unit (Fig. 9, vanilla RNN), 
based on the inputs at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration (Figure 9, a first current hidden state of the first deduction (hidden) layer is                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    , so the first previous hidden state of the first deduction layer at an iteration subsequent to the first iteration is                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    , which is an input to the first current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    ); and 
generating a last current hidden state (Fig. 9, current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                             
                        
                    ) in a last deduction layer (Fig. 9, where the last deduction layer is a higher-level hidden layer                         
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    ) of the AI unit (Fig. 9, vanilla RNN), 
based on the current hidden state of a previous deduction layer (Fig. 9, an input of last current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                             
                        
                    is the current hidden state of the first (previous, lower level) deduction layer                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                     ) and a provided last previous hidden state of the last deduction layer (Fig. 9, the relatively last previous hidden state of the last deduction layer is                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                
                            
                        
                     , which is an input of the relatively last current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                        
                     ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hidden states, as disclosed in Ma in view of Zeng, by generating a last current hidden state in a last deduction layer of the AI unit, based on the current hidden state of a previous deduction layer and a provided last previous hidden state of the last deduction layer, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to process and recursively update time series data, as taught in Fan (see pg. 11, para. 2).

Regarding claim 13, Ma in view of Zeng teaches all of the elements disclosed in claim 12 above.
Ma in view of Zeng teaches generating a current hidden state in a first deduction layer of the AI unit, based on the one vessel shape point and based on the flow profile provided at the first iteration or a first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration, but does not explicitly teach wherein the AI unit further comprises: 
a first deduction layer communicatively connected to the first input block and communicatively connected to the second input block, 
the first deduction layer arranged and configured to generate a first current hidden state based on the one vessel shape point and the flow profile or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration; 
at least one further deduction layer communicatively connected to the first deduction layer, the at least one further deduction layer arranged and configured to generate at least one further current hidden state based on the current hidden state of a previous deduction layer and a provided further previous hidden state of the at least one further deduction layer at any iteration subsequent to the first iteration; and 
a last deduction layer communicatively connected to last of the at least one further deduction layer, the last deduction layer arranged and configured to generate a last current hidden state based on the current hidden state of the last of the at least one further deduction layer and a provided last previous hidden state of the last deduction layer at any iteration subsequent to the first iteration.  
Whereas, Fan, in an analogous field of endeavor, teaches:
a first deduction layer (Fig. 9, where the first deduction layer is the lower level hidden layer                         
                            
                                
                                    h
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    )  communicatively connected to the first input block (Fig. 9, where a first input block is an input node connected to the first (lower level) deduction layer) and communicatively connected to the second input block (Fig. 9, where a second input block is an different input node connected to the first (lower level) deduction layer), 
the first deduction layer arranged and configured to generate a first current hidden state based on the inputs or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration (Figure 9, a first current hidden state of the first deduction (hidden) layer is                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    , so the first previous hidden state of the first deduction layer at an iteration subsequent to the first iteration is                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    , which is an input to the first current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    ); 
at least one further deduction layer (Fig. 9, where the one further deduction layer is the higher level hidden layer                          
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    ) communicatively connected to the first deduction layer (Fig. 9, where the higher level hidden layer                         
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    is connected to the first deduction layer                          
                            
                                
                                    h
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    ), 
the at least one further deduction layer arranged and configured to generate at least one further current hidden state based on the current hidden state of a previous deduction layer iteration (Fig. 9, an input of one further current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                             
                        
                    is the current hidden state of the first (previous, lower level) deduction layer                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    ) and a provided further previous hidden state of the at least one further deduction layer at any iteration subsequent to the first (Fig. 9, the further previous hidden state of the one further deduction layer is                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                
                            
                             
                        
                    , which is an input of the one further current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                        
                    ); and 
a last deduction layer (Fig. 9, where based on the figure, a last deduction layer can be at a higher level hidden layer than                         
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    , or a highest level hidden layer                         
                            
                                
                                    h
                                
                                
                                    l
                                    +
                                    1
                                
                            
                        
                    ) communicatively connected to last of the at least one further deduction layer (Fig. 9, where a highest level hidden layer                         
                            
                                
                                    h
                                
                                
                                    l
                                    +
                                    1
                                
                            
                        
                     can be connected to the one further deduction layer                         
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    ), 
the last deduction layer arranged and configured to generate a last current hidden state based on the current hidden state of the last of the at least one further deduction layer (Fig. 9, where based on the figure, an input of the last current hidden state                         
                            
                                
                                    h
                                
                                
                                    l
                                    +
                                    1
                                
                            
                             
                        
                    can be the current hidden state of the previous deduction layer (one further current hidden state of the one further deduction layer                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                        
                    )  and a provided last previous hidden state of the last deduction layer at any iteration subsequent to the first iteration (Fig. 9, where based on the figure, the relatively last previous hidden state of the last deduction layer can be                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                    +
                                    1
                                
                            
                        
                     , which can be an input of the relatively last current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    +
                                    1
                                
                            
                        
                    ).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hidden states, as disclosed in Ma in view of Zeng, by generating a last current hidden state in a last deduction layer of the AI unit, based on the current hidden state of a previous deduction layer and a provided last previous hidden state of the last deduction layer, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to process and recursively update time series data, as taught in Fan (see pg. 11, para. 2).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Zeng, as applied to claim 4 and 13 above, respectively, and in further view of Fan and Buelow et al. (US 20100128940 A1, published May 27, 2010), hereinafter referred to as Buelow. 
Regarding claim 7, Ma in view of Zeng teaches all of the elements disclosed in claim 4 above, and 
Ma further teaches wherein the vessel shape model includes a centerline along a main direction of the target vessel and wherein each consecutive vessel shape point includes a consecutive centerline point on the centerline (see para. 0028 – “As shown by FIG. 2, the predicting process begins with extracting a 3D centerline and the corresponding structural features at the sequence of positions [centerline points] on the 3D centerline.”).
Ma in view of Zeng does not explicitly teach a number of surrounding points surrounding each centerline point in a form of a sphere with the respective centerline point in the center of the respective sphere. 
Whereas, Buelow, in the same field of endeavor, teaches a number of surrounding points surrounding each centerline point in a form of a sphere with the respective centerline point in the center of the respective sphere (see para. 0035 — “Given a vessel centerline point, the mean radial derivative of the image data is computed on a sphere centered at the centerline point... The radius of the sphere is varied over a predefined range, wherein the radius at which the mean derivative is minimal is taken as an estimate for the vessel radius.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel shape model, as disclosed in Ma in view of Zeng, by having a number of surrounding points surrounding each centerline point in a form of a sphere with the respective centerline point in the center of the respective sphere, as disclosed in Buelow. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the vessel orientation based on the sphere radius of the vessel, as taught in Buelow (see para. 0036).
Ma in view of Zeng and Buelow does not explicitly teach: 
wherein the generating includes, 
generating first current hidden states in a first deduction layer of the AI unit, based on the inputs at the first iteration or first previous hidden states of the first deduction layer at any iteration subsequent to the first iteration, and 
generating last current hidden states in a last deduction layer of the AI unit, based on current hidden states of a previous deduction layer and on last previous hidden states of the last deduction layer, and 
wherein, the determining determines the at least one hemodynamic parameter in the output block of the AI unit based on the last current hidden states.  
Whereas, Fan, in analogous field of endeavor, teaches: 
wherein the generating includes, 
generating a first current hidden state (Figure 9, current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    ) in a first deduction layer (Fig. 9, where the first deduction layer is the lower level hidden layer                         
                            
                                
                                    h
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    )  of the AI unit (Fig. 9, vanilla RNN), 
based on the inputs at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration (Figure 9, a first current hidden state of the first deduction (hidden) layer is                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    , so the first previous hidden state of the first deduction layer at an iteration subsequent to the first iteration is                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    , which is an input to the first current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    ); and 
generating a last current hidden state (Fig. 9, current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                             
                        
                    ) in a last deduction layer (Fig. 9, where the last deduction layer is a higher-level hidden layer                         
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    ) of the AI unit (Fig. 9, vanilla RNN), 
based on the current hidden state of a previous deduction layer (Fig. 9, an input of last current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                             
                        
                    is the current hidden state of the first (previous, lower level) deduction layer                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                     ) and a provided last previous hidden state of the last deduction layer (Fig. 9, the last previous hidden state of the last deduction layer is                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                
                            
                        
                     , which is an input of the last current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                        
                     ), and 
wherein, the output is determined in the output block of the AI unit based on the last current hidden states (Fig. 9, input to an output node of vanilla RNN is last generated current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                        
                    ).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hidden states, a disclosed in Ma in view of Zeng and Buelow, by determining the output in the output block of the AI unit based on the last current hidden states, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to process and recursively update time series data, as taught in Fan (see pg. 11, para. 2).

Regarding claim 14, Ma in view of Zeng and Fan teaches all of the elements disclosed in claim 13 above, and 
Ma further teaches receiving one vessel shape point including one consecutive centerline point on a centerline along a main direction of the target vessel (see para. 0028 – “As shown by FIG. 2, the predicting process begins with extracting a 3D centerline and the corresponding structural features at the sequence of positions [centerline points] on the 3D centerline.”), and 
Fan further teaches:
wherein the first deduction layer is arranged and configured to generate first current hidden states based on the inputs or provided first previous hidden states of the first deduction layer at any iteration subsequent to the first iteration (Figure 9, a first current hidden state of the first deduction (hidden) layer is                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    , so the first previous hidden state of the first deduction layer at an iteration subsequent to the first iteration is                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    , which is an input to the first current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                    ), 
wherein the at least one further deduction layer is arranged and configured to generate at least one set of further current hidden states based on the current hidden states of a previous deduction layer and provided further previous hidden states of the at least one further deduction layer at any iteration subsequent to the first iteration, 
wherein the last deduction layer is arranged and configured to generate last current hidden states based on the current hidden states of the last of the at least one further deduction layer (Fig. 9, an input of last current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                             
                        
                    is the current hidden state of the first (previous, lower level) deduction layer                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                    -
                                    1
                                
                            
                        
                     ) and provided last previous hidden states of the last deduction layer at any iteration subsequent to the first iteration (Fig. 9, the last previous hidden state of the last deduction layer is                         
                            
                                
                                    h
                                
                                
                                    t
                                    -
                                    1
                                
                                
                                    l
                                
                            
                        
                     , which is an input of the last current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                        
                     ), and 
wherein the output block is arranged and configured to determine the output based at least on the last current hidden states (Fig. 9, input to an output node of vanilla RNN is last generated current hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                
                                
                                    l
                                
                            
                        
                    ).    
Ma in view of Zeng and Fan does not explicitly teach a number of surrounding points surrounding each centerline point in a form of a sphere with each respective centerline point in the center of each respective sphere.
Whereas, Buelow, in the same field of endeavor, teaches a number of surrounding points surrounding each centerline point in a form of a sphere with each respective centerline point in the center of each respective sphere (see para. 0035 — “Given a vessel centerline point, the mean radial derivative of the image data is computed on a sphere centered at the centerline point... The radius of the sphere is varied over a predefined range, wherein the radius at which the mean derivative is minimal is taken as an estimate for the vessel radius.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel shape model, as disclosed in Ma in view of Zeng and Fan, by having a number of surrounding points surrounding each centerline point in a form of a sphere with the respective centerline point in the center of the respective sphere, as disclosed in Buelow. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the vessel orientation based on the sphere radius of the vessel, as taught in Buelow (see para. 0036).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Gao et al. (CN 108992057 A, published December 14, 2018), hereinafter referred to as Gao.
Regarding claim 8, Ma teaches all of the elements disclosed in claim 1 above.
Ma teaches the flow profile, but does not explicitly teach wherein the flow profile includes: an inlet blood flow velocity u in a direction x of an image dataset; an inlet blood flow velocity v in a direction y of the image dataset orthogonal to the direction x; and an inlet blood flow velocity w in a direction z of the image dataset orthogonal to the directions x and y.  
Whereas, Gao, in the same field of endeavor, teaches wherein the flow profile includes: an inlet blood flow velocity u in a direction x of an image dataset; an inlet blood flow velocity v in a direction y of the image dataset orthogonal to the direction x; and an inlet blood flow velocity w in a direction z of the image dataset orthogonal to the directions x and y (Fig. 4, where x, y, and z axes are orthogonal to each other; see pg. 9, para. 5 — “The x, y, and z directions and the phase information of the ascending aorta and coronary artery entrance to obtain field information of blood flow speed of the ascending aorta coronary artery entrance.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow profile, as disclosed in Ma, by having the flow profile include an inlet blood flow velocity u in a direction x of a corresponding image dataset; an inlet blood flow velocity v in a direction y of the image dataset orthogonal to the direction x; and an inlet blood flow velocity w in a direction z of the image dataset orthogonal to the directions x and y, as disclosed in Gao. One of ordinary skill in the art would have been motivated to make this modification in order to obtain a three-dimensional model of the blood flow velocity, as taught in Gao (see pg. 9, para. 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Zeng, as applied to claim 12 above, and in further view of D. Zhang et al., “Cascade and Parallel Convolutional Recurrent Neural Networks on EEG-based Intention Recognition for Brain Computer Interface,” Thirty-Second AAAI Conference on Artificial Intelligence, Nov. 2017, hereinafter referred to as Zhang.
Regarding claim 15, Ma in view of Zeng teaches all of the elements disclosed in claim 12 above.
Ma teaches concatenating structural features and flow speeds (see para. 0030 – “the fusing operation may be carried out by concatenating each sequence of structural features altogether with the sequence of flow speeds as shown in FIG. 2 to obtain a feature matrix with each node corresponding to a respective position on the 3D centerline.”).
Ma in view of Zeng does not explicitly teach wherein the output block comprises: at least one concatenation layer communicatively connected to the deduction block; and an output layer communicatively connected to a last of the at least one concatenation layer and communicatively connected to the deduction block, wherein the at least one concatenation layer and the output layer are jointly arranged and configured to determine the at least one hemodynamic parameter based at least on the at least one current hidden state.  
Whereas, Zhang, in an analogous field of endeavor, teaches 
at least one concatenation layer communicatively connected to the deduction block (Fig. 3, where spatial-temporal feature concatenate (concatenation layer) is connected to LSTM (long short-term memory) units (deduction block)); and 
an output layer communicatively connected to a last of the at least one concatenation layer and communicatively connected to the deduction block (Fig. 3, where softmax layer (output layer) is connected to the spatial-temporal feature concatenate (concatenation layer) and LSTM (long short-term memory) units (deduction block)), 
wherein the at least one concatenation layer and the output layer are jointly arranged and configured to determine the output based at least on the at least one current hidden state (Fig. 3, where the spatial-temporal feature concatenate (concatenation layer) and softmax layer (output layer) are connected to determine the output (predictions) based on the generated current hidden state (output of LSTM unit hidden state                         
                            
                                
                                    h
                                
                                
                                    t
                                    +
                                    S
                                    -
                                    1
                                
                                
                                    '
                                
                            
                        
                    )).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output block, as disclosed in Ma in view of Zeng, by having where the at least one concatenation layer and the output layer are jointly arranged and configured to determine the output based at least on the at least one current hidden state, as disclosed in Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to not use pooling operations and keep all of the information for data analysis, as taught in Zhang (see pg. 6, col. 1, para. 3).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Sanders et al. (US 20180078139 A1, published March 22, 2018), hereinafter referred to as Sanders. 
Regarding claim 21, Ma teaches all of the elements disclosed in claim 1 above, and 
Ma further teaches where the flow profile includes features of blood flow [flow speeds] in the target vessel (Fig. 3; see para. 0030 – “The flow speed calculating unit 304 may derive flow speeds along the 3D centerline.”). 
Ma teaches a vessel shape model, but does not explicitly teach wherein the vessel shape model includes a dataset representing a polygonal mesh or volumetric meshes formed from vertices, tetrahedra, hexahedra, or other 3D elements.
Whereas, Sanders, in the same field of endeavor, teaches wherein the vessel shape model includes a dataset representing a polygonal mesh or volumetric meshes formed from vertices, tetrahedra, hexahedra, or other 3D elements (see para. 0086 – “In one embodiment, the cross-sectional lumen area along the coronary centerline may be calculated by extracting a centerline from constructed geometry, smoothing the centerline if necessary, and computing cross-sectional area at each centerline point and map it to corresponding surface and volume [3D] mesh points.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel shape model, as disclosed in Ma, by having the vessel shape model include a dataset of volume mesh points, as disclosed in Sanders. One of ordinary skill in the art would have been motivated to make this modification in order to improve the knowledge of geometrical characteristics of a patient's anatomy to enhance medical imaging, as taught in Sanders (see para. 0003). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buckler et al. (US 20190159737 A1, published May 30, 2019) discloses outputting a predicted outcome based on inputting acquired images, non-imaging inputs, training data, and medical literature into the neural network. 
Taylor (US 20190000554 A1, published January 3, 2019) discloses creating a physics-based model relating to a blood flow characteristic of the patient’s heart and determine a fractional flow reserve within the patient’s heart based on the 3D model and corresponding flow profile and the physics-based model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793